IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
­

                                   January 2016 Term
                                                                                    FILED

                                    ____________________                         April 19, 2016

                                                                                   released at 3:00 p.m.
                                       NO. 16-0226                               RORY L. PERRY II, CLERK

                                                                               SUPREME COURT OF APPEALS

                                    ____________________                            OF WEST VIRGINIA





                      WILLIAM R. WOOTEN, candidate for the
­
                     Supreme Court of Appeals of West Virginia,
­
                                    Petitioner
­

                                             v.

                     ELIZABETH D. WALKER, candidate for the
­
                    Supreme Court of Appeals of West Virginia;
­
                West Virginia Secretary of State NATALIE TENNANT;
­
                 West Virginia State Election Commission members
­
                     GARY A. COLLIAS and VINCENT P. CARDI;
­
                  West Virginia State Auditor GLEN B. GAINER, III;
­
                And West Virginia State Treasurer JOHN D. PERDUE,
­

                                       Respondent
­

  _________________________________________________________________________________________

           Certified Question from the Circuit Court of Kanawha County
­
                      The Honorable Charles E. King, Jr., Judge
­
                             Civil Action No. 16-AA-13
­

                           CERTIFIED QUESTION ANSWERED
­
   _______________________________________________________________________________________

                              Submitted: March 23, 2016
­
                                 Filed: April 19, 2016
­

Robert M. Bastress, Jr.                                       K&L GATES LLP
Post Office Box 1295                                          Thomas C. Ryan
Morgantown, WV 26507-1295                                     210 Sixth Avenue
                                                              Pittsburgh, PA 15222
Robert V. Berthold, Jr.                                       Attorney for Respondent
BERTHOLD LAW FIRM PLLC                                        Walker
Charleston, WV 25335
Thomas Patrick Maroney                                 Richard L. Gottlieb
608 Virginia Street, East, Floor 2                     Webster J. Arceneaux, III
Charleston, WV 25301                                   Spencer D. Elliott
Attorneys for Petitioner Wooten                        LEWIS GLASSER CASEY &
                                                       ROLLINS, PLLC
                                                       300 Summers St., Suite 700
                                                       Charleston, WV 25301
                                                       Attorneys for Respondents
                                                       Tennant, Collias & Cardi



ACTING CHIEF JUSTICE THOMAS H. KEADLE
delivered the Opinion of the Court.


CHIEF JUSTICE MENIS E. KETCHUM,
JUSTICE ROBIN JEAN DAVIS,
JUSTICE BRENT D. BENJAMIN,
JUSTICE MARGARET L. WORKMAN, and
JUSTICE ALLEN H. LOUGHRY II, deeming themselves
disqualified, did not participate in the decision of
this case.

SENIOR STATUS JUDGE THOMAS H. KEADLE,
as Acting Chief Justice,
SENIOR STATUS JUDGE JAMES O. HOLLIDAY,
JUDGE JOHN W. HATCHER, JR.,
JUDGE JAMES P. MAZZONE, and
JUDGE THOMAS C. EVANS, III, sitting by
temporary assignment.
                              SYLLABUS BY THE COURT
­


       1.    “The appellate standard of review of questions of law answered and

certified by a circuit court is de novo.” Syl. Pt. 1, Gallapoo v. Wal-Mart Stores, Inc.,

197 W. Va. 172, 475 S.E.2d 172 (1996).



       2.     “A regulation that is proposed by an agency and approved by the

Legislature is a ‘legislative rule’ as defined by the State Administrative Procedures

Act, W. Va. Code, 29A-1-2(d) [1982], and such a legislative rule has the force and

effect of law.” Syl. Pt. 5, Smith v. West Virginia Human Rights Comm’n, 216 W. Va. 2,

602 S.E.2d 445 (2004).



       3.   The West Virginia State Election Commission has discretion to certify a

participating candidate for public funding under the “West Virginia Supreme Court

of Appeals Public Campaign Financing Program,” W. Va. Code § 3-12-1 et seq.

(2014), notwithstanding the candidate’s failure to meet the time deadlines set forth

in W. Va. Code of State Rules §§ 146-5-6.1 & 6.2, where the candidate has

substantially complied with all requirements set forth in the Act and the rules and

where there is no showing of prejudice.




                                           i
­
KEADLE, Acting Chief Justice:
­

                Petitioner William R. Wooten is a candidate seeking election to the

Supreme Court of Appeals of West Virginia, and a “participating candidate” as that

term is defined in the “West Virginia Supreme Court of Appeals Public Campaign

Financing Program,” W. Va. Code § 3-12-3(11) (2014). On February 5, 2016, the

West Virginia State Elections Commission (“the Commission”) certified Petitioner

Wooten’s campaign for public funding under the Act, overruling a challenge filed by

Respondent Elizabeth D. Walker, a non-participating candidate also seeking election

to the Court.



                Pursuant to the West Virginia Administrative Procedures Act, W. Va.

Code § 29A-5-1 et seq., Respondent Walker appealed the Commission’s decision to

the Circuit Court of Kanawha County, which certified the following question to this

Court:

         Whether the West Virginia State Election Commission’s certification
         of Respondent [now Petitioner] Wooten for public financing of his
         candidacy for the West Virginia Supreme Court under West Virginia
         Code § 3-12-1, et seq., was valid.

The court answered the question in the negative.



                After thorough review of the record Appendix, the parties’ briefs and

oral arguments, and the applicable law, we modify and answer the certified

question, reverse the judgment of the court below, and reinstate the decision of the

Commission certifying Petitioner Wooten.



                                           1
­
                     I. FACTS AND PROCEDURAL HISTORY
	

              West Virginia Code § 3-12-1, et seq. (2014), known as the West

Virginia Supreme Court of Appeals Public Campaign Financing Program, was

enacted by the West Virginia Legislature to “protect the Constitutional rights of

voters and candidates from the detrimental effects of increasingly large amounts of

money being raised and spent to influence the outcome of elections, protect the

impartiality and integrity of the judiciary, and strengthen public confidence in the

judiciary….” W. Va. Code § 3-12-1(10).



            A candidate seeking public financing must file a Declaration of Intent

prior to the end of the qualifying period, W. Va. Code § 3-12-7, which period begins

on September 1 of the year preceding the election year and ends on the last

Saturday in January of the election year. W. Va. Code § 31-12-3(13). After filing the

Declaration of Intent but before certification for public financing, a candidate must

gather at least 500 “qualifying contributions” from West Virginia voters. W. Va.

Code § 3-12-9(c). Each contribution can be as little as $1.00, but can in no event

exceed $100.00. W. Va. Code § 3-12-9(a). The total amount of the contributions

must be no less than $35,000.00 and no more than $50,000.00. Id. 1



              After a participating candidate has collected the requisite number of

qualifying contributions, and within two business days of the close of the qualifying



1 If the aggregate amount of a candidate’s qualifying contributions exceeds
$50,000.00, the excess is paid over into the Fund. Id.
                                         2
­
period,2 he or she files a final report and applies to the Commission to be certified to

receive public financing. W. Va. Code § 3-12-10(a); W. Va. Code of State Rules §§

146-5-6.1, 6.2. The candidate’s application must include a sworn statement that he

or she has and will comply with all requirements of the program. Id. In the instant

case, Petitioner Wooten filed his final report and all required substantive

information on February 2, 2016, but did not file his sworn statement until February

3, 2016, one day late.     This is the sole basis upon which Respondent Walker

challenges Wooten’s certification in this appeal. 3



              The Commission overruled the challenge, finding that it had the

authority to certify the Wooten campaign for public financing notwithstanding the

one-day delay in submission of the sworn statement. On appeal, the circuit court

certified and answered the question set forth above, concluding, by necessary

implication,4 that the Commission did not have such authority. Appeal to this Court

followed, and the case was set for briefing and argument on an expedited schedule.




2 The qualifying period ends on January 30, which in 2016 fell on a Saturday; thus,
­
February 2, 2016, was the second business day.
­
3 Although Respondent Walker filed a blanket challenge to all of Petitioner Wooten’s
­

contributions by letter of February 2, 2016, “reserv[ing]the right to submit
­
challenge forms as soon as possible…,” she never pursued the matter.
­
4 The certified question and answer are framed in wholly conclusory language and
­

give no hint as to the court’s ratio decidendi.
­
                                           3
­
                               II. STANDARD OF REVIEW
	

              It is well established that “[t]he appellate standard of review of

questions of law answered and certified by a circuit court is de novo.” Syl. Pt. 1,

Gallapoo v. Wal-Mart Stores, Inc., 197 W. Va. 172, 475 S.E.2d 172 (1996).



                                     III. DISCUSSION

                                          Standing

            As a threshold matter, we conclude that under the specific facts of this

case, Respondent Walker has been “adversely affected” by the Commission’s

decision, a prerequisite for standing to appeal under the Administrative Procedures

Act, W. Va. Code § 29A-5- 4(a), and the West Virginia Supreme Court of Appeals

Public Financing Program, W. Va. Code § 3-12-10(i).



            Respondent Walker frames the argument as one involving “the

fundamental and sacred constitutional rights of free speech and substantive due

process…,” but there is very little meat on these constitutional bones. This Court has

held that “speech is chilled ‘when an otherwise willing speaker is prevented from

speaking, or cajoled into no longer speaking, by government conduct[,]’” Men and

Women Against Discrimination v. The Family Services Protection Board, 229 W. Va.
55, 62, 725 S.E.2d 756, 763 (2011), and it would be a far stretch to conclude that the

certification of Petitioner Wooten for public funding in any way abridges or chills

Respondent Walker’s free speech rights. She is as free now as she was prior to

February 5, 2016, when the Commission certified Petitioner Wooten for public


                                          4
­
funding, to conduct her campaign and articulate the reasons she believes herself to
­

be a candidate worthy of support at the ballot box.



            In any event, “[i]nasmuch as this case may be decided on statutory

grounds, this Court need not address the constitutional issue.” Hudson v. Bowling,

232 W. Va. 282, 291 n. 13, 752 S.E.2d 313, 322 n. 13 (2013), citing Lee Trace, LLC v.

Raynes, 232 W. Va. 183, 191, 751 S.E.2d 703, 711 (2013). Simply put, in this case

Respondent Walker was a party to the proceedings held before the Commission, and

the Commission’s decision at issue in this case was made as a direct result of her

challenge to the Wooten campaign’s certification. Under these circumstances, we

can perceive of no basis on which to conclude that Respondent Walker has no first-

party standing to appeal from the denial of that challenge.



                 Mandatory Disqualification/Substantial Compliance

            Although the question certified by the court below is very broad, the

briefs and arguments of the parties make it clear that the sole issue for decision in

this case is very narrow: whether Petitioner Wooten’s failure to file his sworn

statement on or before February 2, 2016, the second business day after the close of

the qualifying period, mandated his disqualification under the Act. Respondent

Walker argues that “a deadline is a deadline,” and that under the Act and the

legislative rules, W. Va. Code of State Rules § 146-5-1 et seq., the West Virginia State

Election Commission has no discretion to excuse or extend any deadline for any

reason. Further, Respondent Walker makes a policy argument that any exercise of


                                           5
­
discretion on the part of the Commission will erode public confidence in the
­

integrity of the public financing program. Cf. Brady v. Hechler, 176 W. Va. 570, 574,

346 S.E.2d 546, 550 (1986).



            In contrast, Petitioner Wooten argues that the legislative rules, and in

particular W. Va. Code of State Rules §§ 146-5-6.1 & 6.2, are mere “administrative

guide[s],” and that nothing in the Act or the legislative rules imposes an obligation

on the Commission to disqualify any candidate on the basis of a late filing of his or

her sworn statement. Petitioner Wooten also makes a policy argument that denying

public funding to a participating candidate who makes any procedural misstep, no

matter how inconsequential, would defeat the reform goals of the Act.



            We begin with the acknowledgment that “[a] regulation that is

proposed by an agency and approved by the Legislature is a ‘legislative rule’ as

defined by the State Administrative Procedures Act, W. Va. Code, 29A-1-2(d) [1982],

and such a legislative rule has the force and effect of law.” Syl. Pt. 5, Smith v. West

Virginia Human Rights Comm’n, 216 W. Va. 2, 602 S.E.2d 445 (2004). Accordingly,

we reject any suggestion that W. Va. Code of State Rules §§ 146-5-6.1 & 6. 2 are

mere “guides,” a term with no legal significance, or are otherwise of no consequence.



              This, however, is hardly the end of the inquiry. It is well settled under

this Court’s precedents that “not all technical procedural violations merit relief

where there is substantial compliance with substantive law.” West Virginia Alcohol


                                          6
­
Beverage Control Administration and Division of Personnel v. Scott, 205 W. Va. 398,
­

403, 518 S.E.2d 639, 644 (1999) (Workman, J., dissenting) (emphasis in original).

E.g., State ex rel. Catron v. Raleigh County Bd. of Educ., 201 W. Va. 302, 496 S.E.2d 444

(1997) (substantial compliance in filing grievance); State ex rel. Cooper v. Caperton,

196 W. Va. 208, 470 S.E.2d 162 (1996) (substantial compliance with publication

requirements); Hare v. Randolph County Bd. of Educ., 183 W. Va. 436, 396 S.E.2d 203

(1990) (substantial compliance with evaluation procedures leading up to

termination from employment); Vosberg v. Civil Serv. Comm’n of West Virginia, 166
W. Va. 488, 275 S.E.2d 640 (1981) (substantial compliance with grievance

procedure). This Court has even applied the principle of substantial compliance in

cases involving procedural requirements set forth in the West Virginia Constitution.

E.g., State ex rel. Smith v. Kelly, 149 W. Va. 381, 141 S.E.2d 142 (1965) (substantial

compliance with notice requirements prior to statewide vote on proposed

constitutional amendment); Morgan v. O’Brien, 134 W. Va. 1, 60 S.E.2d 722 (1948)

(to same effect).



              In In re Burks, 206 W. Va. 429, 525 S.E.2d 310 (1999), a DUI case, the

circuit court reversed a license revocation order issued by the Commissioner of the

Division of Motor Vehicles because the arresting officer had failed to mail his

“Statement of Arresting Officer” to the Commissioner within forty-eight hours of the

driver’s arrest, as required by statute. This Court reversed, holding that “[a] law

enforcement officer’s failure to strictly comply with the DUI arrest reporting time

requirements of W. Va. Code, 17C-5A-1(b)[1994] is not a bar or impediment to …


                                           7
­
administrative action based on the arrest report, unless there is actual prejudice to

the driver as a result of such failure.” Burks, Syl. Pt. 1, in part, 206 W. Va. at 430, 525

S.E.2d at 311.



                 Applying these principles to the instant case, we conclude that

Petitioner Wooten substantially complied with the Act and the rules. From the time

he became a participating candidate, through and including February 2, 2016, he

timely filed every form, every disclosure, and every piece of information required –

with the exception of one piece of paper, a pro forma sworn statement, which he

filed one day late. The record is devoid of evidence that Petitioner Wooten’s tardy

submission of the statement was of any consequence to anyone, let alone caused any

prejudice or harm to anyone.



       Nothing in the history or language of the Act suggests that the Commission

intended its legislative rules, authorized by W. Va. Code § 3-12-11(d), to constitute a

complicated regulatory trap for the unwary. Additionally, nothing in the history or

language of the Act suggests that a violation of any rule, no matter how

inconsequential, carries a mandatory “death penalty” for a participating candidate.

See, e.g, State ex rel. Bumgardner v. Mills, 132 W. Va. 580, 53 S.E.2d 416 (1949); State

ex rel. Hall v. Gilmer County Court, 87 W. Va. 437, 105 S.E. 693, 694-95 (1921); State

v. Bd. of Canvassers, 87 W. Va. 472, 105 S.E. 695 (1921).        As this Court stated in

Bumgardner, 132 W. Va. at 595, 53 S.E.2d at 428:

       This Court has held that prior statutory provisions [governing
       verified statements of financial transactions], although exacting
                                            8
­
       promptness in the preparation and the delivery of the expense
       account of every candidate for public office, manifest ‘no express
       or implied determination to disqualify permanently one who is
       tardy in that respect from discharging the functions and
       receiving the emoluments of the office to which he has been
       elected, but only until he has filed the required statements.’


              The case of Brady v. Hechler, 176 W. Va. 570, 346 S.E.2d 546 (1986),

relied upon by Respondent Walker, does not compel a different conclusion. In

Brady, this Court issued a writ of mandamus compelling the Secretary of State and

the ballot commissioners of the Ninth Senatorial District of West Virginia to strike

Tracy W. Hylton’s name from the May 13, 1986, ballot, for failure to timely file his

certificate of candidacy with the Secretary of State as required by W. Va. Code § 3-5-

7 (1985). A certificate of candidacy is a very different thing from the pro forma

sworn statement at issue in this case; submission of the former sets in motion all of

the machinery necessary to prepare the ballots, while submission of the latter is

merely the final ministerial step allowing issuance of a check to a participating

candidate who has otherwise fulfilled every obligation imposed by law on him or

her. The only person prejudiced by late submission of the sworn statement is the

candidate, who will suffer a delay in receipt of the funding necessary to run his or

her campaign.



              Two further considerations guide this Court’s resolution of the issue

presented in this case. First, although we do not find it necessary to determine

whether the time periods contained in W. Va. Code of State Rules §§ 146-5-6.1 & 6.2

are “arbitrary or capricious,” Grim v. Eastern Electric, LLC, 234 W. Va. 557, 565, 767


                                          9
­
S.E.2d 267, 275 (2014), citing Syl. Pt. 2, W. Va. Health Care Cost Review Authority v.

Boone Memorial Hospital, 196 W. Va. 326, 472 S.E.2d 411 (1996), or inconsistent

with “the legislative intent expressed in the controlling or substantive statute which

the rule is promulgated to implement,” Harrison v. Commissioner, Division of Motor

Vehicles, 226 W. Va. 23, 31, 697 S.E.2d 59, 67 (2010), we do find that they are so

abbreviated as to invite exactly the type of problems that arose in this case. The

documents required to be filed within two business days of January 30, the end of

the qualifying period, include, inter alia, a full accounting, with documentation, of all

qualifying contributions received by the candidate during the month of January – in

Petitioner Wooten’s case, 754 contributions totaling $46,952.00.5 To make things

worse, W. Va. Code of State Rules § 146-5-7.3 requires that any challenges to these

contributions must be “filed with, and received by, the Secretary [of State] within

two business days after the close of the qualifying period of the filing of a

candidate’s Application for Certification, whichever is earlier.”       This means, in

practical terms, that a challenger has hours, or perhaps even minutes, to file timely

challenges. In short, the restrictive time periods set forth in the relevant regulations

set the stage for exactly what happened in this case: a candidate timely filed a 29

page report, which included information and documentation of 754 contributions,

but failed to include one additional piece of paper, the pro forma cover letter; and




5We reject Respondent Walker’s argument that Petitioner Wooten was negligent in
“waiting until the last minute” to file his paperwork, as under the Act he could not
compile his final accounting until after the last qualifying contribution in January,
2016, had come in.
                                           10
­
then the objection that followed was untimely because the challenger didn’t know
­

she had a challenge until after the time period had already expired.6



               The second consideration which guides our resolution of this case is

the complete lack of prejudice to Respondent Walker, or anyone else, resulting from

Petitioner Wooten’s submission of his sworn statement one day late. Nowhere in

her brief or in oral argument was Respondent Walker able to articulate any

prejudice resulting from the Commission’s decision to certify Petitioner Wooten,

other than the conclusory assertion that any exercise of discretion by the

Commission in enforcing procedural deadlines will cast a “shroud of doubt” over the

election. We disagree. In this case, as noted above, the only prejudice was suffered

by Petitioner Wooten himself, as his late filing of the sworn statement resulted in a

delay in his receipt of the funding he needs to run his campaign.



                In West Virginia Code § 3-12-2(10), the Legislature articulated the

critical objectives of the Act:

       As demonstrated by the 2012 West Virginia Supreme Court of Appeals
       Public Campaign Financing Pilot Program, an alternative public
       campaign financing option for candidates running for a seat on the
       Supreme Court of Appeals will ensure the fairness of democratic elections
       in this state, protect the Constitutional rights of voters and candidates
       from the detrimental effects of increasingly large amounts of money

6 It is questionable whether Respondent Walker had the right to challenge in this
case at all, since the Act, W. Va. Code § 3-12-10(g), and the regulations, W. Va. C.S.R.
§ 146-5-7.1, provide only for challenges to qualifying contributions, not to any other
act or omission on the part of a participating candidate. The Commission found that
it should, in equity, consider the challenge, and Petitioner Wooten mentions but
does not contest the point. Accordingly, this Court has reached the merits of the
challenge.
                                          11
­
       being raised and spent to influence the outcome of elections, protect
       the impartiality and integrity of the judiciary, and strengthen
       public confidence in the judiciary….


              As this Court recently noted in a workers’ compensation case, “[t]here

is no rational basis to discourage medically necessary treatment; this reasoning is

wholly incompatible with the Act’s benevolent objectives.”          Moore v. K-Mart

Corporation, 234 W. Va. 658, 664, 769 S.E.2d 35, 41 (2015) (emphasis in original).

Similarly, in the instant case, there is no rational basis to deny funding to a

participating candidate who has substantially complied with the whole welter of

statutes and rules governing the “West Virginia Supreme Court of Appeals Public

Campaign Financing Program.” The Act specifically seeks to encourage participation

in the program, not to erect trap doors through which participating candidates

plunge upon the slightest misstep.



       Mindful of the important objectives served by the Act, and in light of the

foregoing authorities, we conclude, and so hold, that the West Virginia State Election

Commission has discretion to certify a participating candidate for public funding

under the “West Virginia Supreme Court of Appeals Public Campaign Financing

Program,” W. Va. Code § 3-12-1 et seq., notwithstanding the candidate’s failure to

meet the time deadlines set forth in W. Va. Code of State Rules §§ 146-5-6.1 & 6.2,

where the candidate has substantially complied with all requirements set forth in

the Act and the rules and where there is no showing of prejudice.




                                         12
­
                  Although in this case the Commission made no specific findings of
­

substantial compliance or lack of prejudice, we find it unnecessary to remand for the

Commission to consider these issues.        The evidence in the voluminous record

submitted by the parties is undisputed that Petitioner Wooten substantially

complied with the Act and the rules, and that Respondent Walker suffered no

prejudice from the one day delay in submission of Wooten’s cover letter. No

contrary inference could be drawn, and therefore this case may be finally resolved

in this appeal.



                                     The Certified Question

       As set forth herein, the question answered and certified by the court below

gives no hint as to the reasoning employed by the court, and therefore serves no

purpose other than to announce winners and losers. Because this is an important

case involving an issue likely to recur in proceedings before the West Virginia State

Election Commission, this Court will modify the certified question in order to make

clear the ratio decidendi of our decision, thereby providing guidance to the

Commission and other interested parties:

       Whether the West Virginia State Election Commission has discretion
       to certify a participating candidate for public funding under the
       “West Virginia Supreme Court of Appeals Public Campaign
       Financing Program,” W. Va. Code § 3-12-1 et seq., notwithstanding
       the candidate’s failure to meet the time deadlines set forth in W. Va.
       Code of State Rules §§ 146-5-6.1, 6.2, where the candidate has
       substantially complied with all requirements set forth in the Act and
       the rules and where there is no showing of prejudice.




                                           13
­
               We answer this question in the affirmative, and find that in this case

the Commission acted within its discretion in certifying the campaign of Petitioner

Wooten for public funding under the Act.



                                     IV. CONCLUSION

               For the foregoing reasons, we modify the certified question to apply to

the specific facts of this case, and answer the modified certified question in the

affirmative.   The decision of the Circuit Court of Kanawha County is hereby

REVERSED, and the decision of the West Virginia State Election Commission is

hereby reinstated in its entirety.




                                                        Certified Question Answered.




                                           14
­